DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 10-29 are current in the application.  Claims 10-29 are currently under examination.  Claims 1-9 have been cancelled by Applicant. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 10-16, 21, and 25-29, drawn to a catalyst composition, classified in B01J 31/2295.
Group II, claim(s) 18-18 and 23-24, drawn to a method of making a catalyst composition, classified in B01J 37/04.
Group III, claim(s) 19, drawn to a process for producing hydrogen by photocatalysis, classified in B01J 19/127.
Group IV, claim(s) 20, drawn to an apparatus for photocatalysis, classified in B01J 35/004.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of (either a composition or a method of making a composition comprising) , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising semiconductor nanoparticles (para. 0057-0062, 0166) in contact with metal co-catalyst deposited on the semiconductor particle (e.g. Pt, para. 0169) and a photosensitizing agent (para. 0116, 0120) where the photosensitizing agent comprises e.g. cyanine dyes (where the Examiner is reading cyanine dyes as a carbocyanine/carbo-n-butadiene, para. 0127).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a composition (or a method of using a composition) comprising a combination of semiconductor nanoparticles, plasmonic nanoparticles, and carbomer photosensitizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising semiconductor nanoparticles (para. 0057-0062, 0166) in contact with metal co-catalyst deposited on the semiconductor particle (e.g. Pt, para. 0169) and a photosensitizing agent (para. 0116, 0120) where the photosensitizing agent comprises e.g. cyanine dyes (where the Examiner is reading cyanine dyes as a carbocyanine/carbo-n-butadiene, para. 0127).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition (or a device) comprising a combination of semiconductor nanoparticles, plasmonic nanoparticles, and carbomer photosensitizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising semiconductor nanoparticles (para. 0057-0062, 0166) in contact with metal co-catalyst deposited on the semiconductor particle (e.g. Pt, para. 0169) and a photosensitizing agent (para. 0116, 0120) where the photosensitizing agent comprises .
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of (either making or using) a combination of semiconductor nanoparticles, plasmonic nanoparticles, and carbomer photosensitizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising semiconductor nanoparticles (para. 0057-0062, 0166) in contact with metal co-catalyst deposited on the semiconductor particle (e.g. Pt, para. 0169) and a photosensitizing agent (para. 0116, 0120) where the photosensitizing agent comprises e.g. cyanine dyes (where the Examiner is reading cyanine dyes as a carbocyanine/carbo-n-butadiene, para. 0127).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of (a method of making or an apparatus comprising) a combination of semiconductor nanoparticles, plasmonic nanoparticles, and carbomer photosensitizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising semiconductor nanoparticles (para. 0057-0062, 0166) in contact with metal co-catalyst deposited on the semiconductor particle (e.g. Pt, para. 0169) and a photosensitizing agent (para. 0116, 0120) where the photosensitizing agent comprises e.g. cyanine dyes (where the Examiner is reading cyanine dyes as a carbocyanine/carbo-n-butadiene, para. 0127).
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of (a method of using or an apparatus) a composition comprising a combination of semiconductor nanoparticles, plasmonic nanoparticles, and carbomer photosensitizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reece et al (US 2012/02672234 A1).  Reece et al teaches a catalyst comprising .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Claims 10-29 are restricted. Claims 1-9 have been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/               Examiner, Art Unit 1794